DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 May 2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 3 – 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. JP 2013-165660 in view of Shi et al. US 6,664,389.
Regarding claim 1, Sakakibara discloses a mix capable of being used with fried food which mix comprises about 90 mass% of starch (paragraph [0013]).   
Sakakibara also discloses that batter covered, that is coated, on the surface of fried food products provides the key benefits of producing fried food that can maintain the same appearance as freshly fried and the original crispy texture of the batter when reheated (‘660, paragraph [0006]).  
Claim 1 differs from Sakakibara in the starch of the mix being a high fiber resistant starch.  
Shi discloses a high fiber resistant starch having a dietary fiber content of at least 80 mass percent (at least about 80% by weight) (col. 5, ln 59 – col. 6, ln 4), that the high fiber resistant starch may be used in food applications, and that said starch would typically be used to increase dietary fiber in fried and coated foods (col. 6, ln 25 – 30), which is to say in a mix for fried foods.
Shi is providing a high fiber resistant starch having a dietary content of 80 mass% or higher to be used in food applications, such as fried and coated foods, for the art recognized as well as applicant’s intended function which is increase dietary fiber intake.  To therefore modify the mix of Sakakibara and substitute the high fiber resistant starch as taught by Shi to obtain the predictable result of increasing the dietary fiber of the mix would have been an obvious matter of choice and/or design.
Regarding claim 3, with respect to the remaining recitations beginning “used as mixed with a liquid” this is seen to be a recitation regarding the intended use of the mix for fried food.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Sakakibara in view of Shi certainly does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “used as mixed with a liquid”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Sakakibara in view of Shi and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Nevertheless, Sakakibara in view of Shi discloses the mix was used as mixed with a liquid (water) (‘660, paragraph [0017]).
Regarding claim 4, 5, 8, and 11, Sakakibara in view of Shi discloses there would be a batter having 100 parts by mass of said mix and 150 parts by mass of a liquid (water) (‘660, paragraph [0016]) which batter would be used in a method for making a fried food comprising coating a food substrate (croquette/tonkatsu) with said batter and cooking said food substrate (‘660, paragraph [0002] and [0023]).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        21 May 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792